Citation Nr: 0939441	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-03 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a 
neuropsychological disorder manifested by memory loss, to 
include as a qualifying chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as a qualifying chronic disability 
resulting from an undiagnosed illness.

3.  Entitlement to service connection for a thyroid 
disability, to include as a qualifying chronic disability 
resulting from an undiagnosed illness.

4.  Entitlement to service connection for night sweats, to 
include as a qualifying chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for swollen glands, to 
include as a qualifying chronic disability resulting from an 
undiagnosed illness.

6.  Entitlement to service connection for nausea, vomiting, 
and diarrhea, to include as a qualifying chronic disability 
resulting from an undiagnosed illness.

7.  Entitlement to service connection for a hip disability, 
to include as a qualifying chronic disability resulting from 
an undiagnosed illness.

8.  Entitlement to service connection for a low back 
disability, to include as a qualifying chronic disability 
resulting from an undiagnosed illness.

9.  Entitlement to service connection for high blood pressure 
or hypertension, to include as a qualifying chronic 
disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1991 to 
July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In February 2008, the Veteran withdrew his appeal regarding 
claims of service connection for a vision condition, 
bilateral hearing loss, tinnitus, difficulty swallowing, 
anemia, gastrointestinal bleeding, genitourinary bleeding, 
shortness of breath, chest pain, joint and bone pain of the 
knees, joint and bone pain of the ankles, hand tremors, and 
muscle pain of the lower extremities.  Therefore, the Board 
finds that the appeal of those claims has been withdrawn.  
See 38 C.F.R. § 20.204 (2009).


FINDINGS OF FACT

1.  The Veteran served on active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

2.  The Veteran does not have a neuropsychological disorder 
manifested by memory loss that is attributable to his active 
military service.

3.  The Veteran does not have a psychological disorder that 
is attributable to his active military service.

4.  The Veteran does not have a thyroid disability that is 
attributable to his active military service.

5.  The Veteran does not have night sweats that are 
attributable to his active military service.

6.  The Veteran does not have swollen glands that are 
attributable to his active military service.

7.  The Veteran does not have nausea, vomiting, or diarrhea 
that is attributable to his active military service.

8.  The Veteran does not have a hip disability that is 
attributable to his active military service.

9.  The Veteran does not have a low back disability that is 
attributable to his active military service.

10.  The Veteran does not have high blood pressure or 
hypertension that is attributable to his active military 
service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a neuropsychological disorder 
manifested by memory loss that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2009).

2.  The Veteran does not have a psychological disorder that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2009).

3.  The Veteran does not have a thyroid disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2009).

4.  The Veteran does not have night sweats that are the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2009).

5.  The Veteran does not have swollen glands that are the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2009).

6.  The Veteran does not have nausea, vomiting, or diarrhea 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2009).

7.  The Veteran does not have a hip disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2009).

8.  The Veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2009).

9.  The Veteran does not have high blood pressure or 
hypertension that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1117, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through July 2005 and April 2006 notice letters, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claims of service connection.  The April 
2006 letter provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claims, the claims 
were properly re-adjudicated in March 2009, which followed 
the April 2006 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the July 2005 and April 2006 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the service 
connection issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's available service treatment 
and personnel records have been obtained and associated with 
the claims file, as have treatment records from the VA 
Medical Center (VAMC) in St. Louis, Missouri.  Records from 
multiple private treatment providers identified by the 
Veteran have also been obtained.  In April 2007, the Veteran 
was found to be disabled by the Social Security 
Administration (SSA).  The decision and the medical records 
relied on by SSA have been associated with the claims file.  
Additionally, in August 2006, September 2008, and December 
2008, the Veteran was provided VA examinations in connection 
with his claims, the reports of which are of record.  The 
examination reports adequately address whether the Veteran 
exhibits objective signs and symptoms of the claimed 
disabilities, whether the signs and symptoms can be 
attributed to a clinical diagnosis, and whether the claimed 
disabilities are attributable to his active military service.  
The Board notes that a VA examination was not specifically 
provided in connection with the claim of service connection 
for high blood pressure or hypertension.  As detailed in the 
analysis section, the Board finds that a remand for a medical 
examination or opinion is not warranted because one is not 
necessary to decide that claim.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the 
Veteran was afforded a hearing before the RO in February 
2008, the transcript of which is of record.  Significantly, 
the Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, such as arthritis and hypertension, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be warranted for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.317 (2009).

Persian Gulf veteran means a veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The Veteran's personnel records reflect participation in 
Operation Desert Storm from September 1991 to December 1991.  
He was awarded the Southwest Asia Service Medal and the 
Kuwait Liberation Medal.  In light of this information, the 
Board finds that the Veteran served on active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Thus, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are potentially applicable to 
his service connection claims.

A. Neuropsychological Disorder

The Veteran filed a claim of service connection for memory 
loss.  He believes he developed a neuropsychological disorder 
as a result of his active military service that is manifested 
by symptoms such as memory loss, confusion, altered 
consciousness, and possibly seizures.  

A review of the Veteran's service treatment records is 
negative for complaints of what could be described as 
neuropsychological symptoms.  The neurologic and psychiatric 
portions of the Veteran's September 1990 entrance examination 
and an April 1992 firefighter examination were normal.  On an 
August 1993 dental questionnaire, the Veteran stated that the 
he had no medical problems.  No separation examination was 
conducted.

An absence of in-service documentation of memory loss and 
other symptoms is consistent with the Veteran's statements in 
the course of post-service treatment.  There are no post-
service treatment records dated prior to 2000 and the Veteran 
first sought treatment for memory loss in 2005 with H.G., 
M.D.  In February 2005, the Veteran complained of memory 
lapses beginning six to seven years earlier.  Later in 2005 
and 2006, he stated his memory loss began eight to ten years 
earlier.  He has denied that the symptoms began during 
military service.  Neurologic testing conducted by the 
Veteran's private treatment providers and the St. Louis VAMC, 
consisting of an MRI of the brain, electroencephalograms 
(EEGs), and computed tomographies (CTs) of the head, did not 
lead to a diagnosis for the Veteran's symptoms.  In October 
2005, dementia was to be ruled out.  By April 2006, dementia 
was included in the Veteran's problem history with a duration 
of eight years.  Comprehensive neuropsychological testing was 
conducted by VA in July 2006.  The testing resulted in a 
diagnosis of cognitive disorder not otherwise specified.

In August 2006, the Veteran underwent VA psychiatric 
examination.  The examiner reviewed the claims file and noted 
an accurate medical history.  The Veteran reported symptoms 
of brief periods of confusion and memory loss that were 
occurring three to five times per week beginning ten years 
earlier.  The examiner stated that there was evidence for the 
presence of a cognitive disorder based on the July 2006 
neuropsychological testing.  The examiner diagnosed the 
Veteran with, among other things, cognitive disorder not 
otherwise specified.  He stated that he could not speculate 
on the etiology of the cognitive disorder.

In connection with the Veteran's SSA determination, 
neuropsychologist M.H.C. conducted a neuropsychological 
evaluation in December 2006.  Cognitive symptoms with an 
onset of ten years were noted.  M.H.C. found that the Veteran 
has experienced a significant level of brain dysfunction most 
likely of a neurological process that appeared to be temporal 
lobe epilepsy.  There was no evidence of malingering or 
dissimulation during the evaluation.  M.H.C. provided a 
diagnosis of dementia not otherwise specified.  He did not 
view the impairment as part of a somatoform disorder.

The Veteran underwent further VA neurologic examination in 
October 2008 in connection with the claim.  The examiner, 
F.A.M., is a neurology physician who previously treated the 
Veteran.  Dr. F.A.M. reviewed the claims file and produced a 
comprehensive report with the inclusion of VA progress notes 
and medical literature that were relied on by the examiner.  
Dr. F.A.M. found that the Veteran was unreliable with respect 
to his symptoms and as an historian.  Dr. F.A.M. determined 
that the Veteran has one of the following conditions:  
malingering; a factitious disorder; a somatization disorder; 
or an undifferentiated somatoform disorder.  A specific 
diagnosis could not be provided because Dr. F.A.M. was unable 
to determine if the Veteran was consciously or unconsciously 
trying to deceive his family, his healthcare providers, and 
VA by claiming he suffers from a vast array of medical 
conditions.  It was noted that the Veteran was experiencing 
non-epileptic seizures or pseudo seizures.  Dr. F.A.M. opined 
that the Veteran's complaints of memory loss and dementia are 
not caused by or the result of an undiagnosed illness.

Here, the evidence tends to show that the Veteran has a 
neuropsychological disorder manifested by memory loss in the 
form of a cognitive disorder.  Several VA and private 
evaluators have diagnosed the Veteran with dementia or 
cognitive disorder.  The October 2008 VA examiner also 
provided a compelling report indicating that the Veteran may 
instead have a somatoform disorder or a similar type of 
disorder to account for his complaints of memory loss and 
related symptoms.  In any case, no medical professional has 
linked the Veteran's complaints to his active military 
service.  Dr. F.A.M. was of the opinion that the symptoms 
were not physical manifestations of an actual 
neuropsychological disorder and that the Veteran's complaints 
of memory loss and dementia were not the result of an 
undiagnosed illness.  Although the August 2006 VA examiner 
could not speculate on the etiology of the diagnosed 
cognitive disorder, and M.H.C. did not offer an opinion as to 
etiology, both of them appeared to endorse the Veteran's ten-
year history of experiencing symptoms.

To the extent the Veteran has a cognitive disorder or 
dementia, the best evidence tends to show the onset of the 
disorder no earlier than 1995.  This evidence places the 
onset of the disorder after the Veteran's period of active 
military service and is supported by his own statements as to 
when the manifestation of symptoms began.  Without sufficient 
evidence that the onset of the disorder was during the 
Veteran's active military service or that the disorder is 
otherwise attributable to such service, the elements of the 
service connection claim are not met.  Consequently, service 
connection is not warranted for a neurological disorder 
manifested by memory loss on a direct basis.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Additionally, the Veteran's 
symptoms have been attributed to clinical diagnoses.  Thus, 
service connection is not warranted for a neuropsychological 
disorder or memory loss under the provisions pertaining to 
undiagnosed illnesses.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.



B. Psychiatric Disorder

In addition to memory loss, the Veteran also filed claims of 
service connection for "mood" and "nervousness."  The 
claims are best characterized as one claim of service 
connection for a psychiatric disorder (not including the 
previously discussed neuropsychological dementia or cognitive 
disorder).  Although the RO certified the claim to the Board 
as two separate issues, the United States Court of Appeals 
for Veterans Claims has held that the scope of a claim is 
encompassed by several factors including:  (1) the claimant's 
description of the claim; (2) the symptoms the claimant 
describes; and (3) the information the claimant submits or 
that [VA] obtains in support of the claim.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the Veteran is 
claiming service connection for two symptoms that are 
manifestations of one psychiatric disorder according to the 
evidence of record.  Thus, the Board finds it appropriate to 
analyze his contentions as one claim.

The Veteran's service treatment records are negative for a 
diagnosis of a psychiatric disorder or complaints of 
depression or anxiety.  Post-service treatment records show 
complaints of nervousness, anxiety, depression, and 
irritability beginning in 2005.  A clinical diagnosis was 
first made in October 2005 during a VA psychiatry 
consultation and the Veteran denied any prior psychiatric 
treatment.  At that time, the Veteran was diagnosed with 
adjustment disorder with mixed anxiety and depressed mood.  
An anxiety disorder was to be ruled out.

The August 2006 VA psychiatric examination report contains 
evidence probative to the origin and etiology of the 
Veteran's diagnosed adjustment disorder.  The examiner found 
that there was no evidence of a significant psychiatric 
illness but there was some depression and anxiety related to 
the Veteran's cognitive disorder and various physical 
illnesses as expected.  The examiner provided a diagnosis of 
adjustment disorder with mixed depression and anxiety 
secondary to medical problems and cognitive disorder.  No 
medical provider has commented on the origin of the Veteran's 
adjustment disorder other than the August 2006 examiner.  As 
noted previously, in the January 2008 VA examination report, 
Dr. F.A.M. indicates that the Veteran has a somatoform 
disorder or a similar type of psychiatric disorder to account 
for his symptoms.  Nevertheless, the evidence tends to show 
the existence of an adjustment disorder that has been linked 
to the Veteran's cognitive disorder and other physical 
problems rather than his period of active military service.  
Absent sufficient evidence of a link to service, service 
connection for a psychiatric disorder is not warranted on a 
direct basis.

Service connection may also be warranted in cases for 
disability that is proximately due to or aggravated by 
service-connected disease or injury.  See, e.g., 38 C.F.R. 
§ 3.310 (2009) and 38 C.F.R. § 3.310 (2006).  In the 
Veteran's case, service connection is not in effect for the 
cognitive disorder or any other medical problem to which his 
adjustment disorder with depressed mood and anxiety may be 
related.  Thus, service connection for a psychiatric disorder 
is not warranted on a secondary basis.  Additionally, similar 
to the claim regarding a neuropsychological disorder, the 
Veteran's symptoms were attributed to a clinical diagnosis.  
Thus, service connection is not warranted for a psychiatric 
disorder under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 that pertain to service in Southwest Asia 
during the Persian Gulf War.

C. Thyroid Disability

The Veteran asserts that he has a thyroid disability, such as 
hyperthyroidism or Graves' disease, as a result of his 
military service.  His service treatment records are negative 
for complaints of what could be described as symptoms 
involving the thyroid.  At the April 1992 firefighters' 
examination, the Veteran checked the box "no," when 
questioned as to whether he had or ever had thyroid trouble.

Post-service medical records show that the Veteran has a 
history of problems with the thyroid since February 2005.  He 
was diagnosed with Graves' disease by Dr. H.G. in March 2005 
and began treatment for hyperthyroidism.  Subsequently, he 
received varying diagnoses of Graves' disease, 
hyperthyroidism, and hyperparathyroidism.  In March 2006, 
nodular goiters were found on the thyroid.  The Veteran 
underwent a thyroidectomy in June 2006.  VA treatment records 
from 2006 indicate the hyperparathyroidism was thought to be 
the result of a vitamin D deficiency.  None of the Veteran's 
VA or private treatment providers attributed the Veteran's 
thyroid problems to his military service and there is no 
indication that the onset of the problems occurred prior to 
2005.

In August 2006, the Veteran underwent a VA "Gulf War" 
examination.  The examiner accurately noted the Veteran's 
history of thyroid problems and provided a diagnosis of 
Graves' disease with toxic nodular goiter and secondary 
hyperparathyroidism, status-post thyroidectomy.  The examiner 
stated that he could not attribute any of the Veteran's 
symptoms to any type of undiagnosed illness and there was 
nothing in the service treatment records indicating any kind 
of toxic exposures.  The Veteran underwent further VA Gulf 
War examination in September 2008.  He was diagnosed with 
status-post thyroidectomy and Graves' disease.  The examiner 
gave the opinion that the Veteran did not have any 
undiagnosed illnesses and that his diagnoses, including those 
pertaining to the thyroid, developed years after his military 
service and as such are less likely as not secondary to Gulf 
War syndrome.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have a thyroid disability that is 
attributable to his active military service.  The evidence 
does not reflect that the Veteran's hyperthyroidism, Graves' 
disease, hyperparathyroidism, or resultant thyroidectomy is 
related to an injury, disease, or event that occurred during 
his military service.  Additionally, the evidence points to 
an onset of symptoms no earlier than 2005.  Without 
sufficient evidence that the onset of the thyroid problems 
was during the Veteran's active military service or that a 
thyroid disability is otherwise attributable to such service, 
the elements of the service connection claim are not met.  
Thus, service connection for a thyroid disability is not 
warranted on a direct basis.  Additionally, service 
connection is not warranted for a thyroid disability under 
the provisions pertaining to undiagnosed illnesses as the 
Veteran's symptoms have been attributed to clinical 
diagnoses.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

D. Night Sweats

The Veteran contends that service connection is warranted for 
"night sweats."  Post-service treatment records reflect 
complaints of night sweats as early as 2005.  He has been 
seen by VA and private treatment providers for complaints of 
night sweats since that time.  The August 2006 Gulf War 
examiner addressed the complaints of night sweats.  The 
examiner noted the Veteran's report of experiencing night 
sweats approximately three times per week.  After examining 
the Veteran and reviewing the claims file, the examiner 
stated that the night sweats are more likely than not 
secondary to the Veteran's resolving thyroid condition and/or 
some of his medications.  The examiner noted that the Veteran 
had no history of an infectious disease such as tuberculosis.

With respect to this claim, the record is devoid of evidence 
linking the Veteran's symptoms of night sweats to his active 
military service other than his own contentions.  
Additionally, the evidence does not establish the occurrence 
of an injury, disease, or event during his military service 
to which the Veteran's night sweats could possibly be 
related.  Because the evidence only establishes current 
symptoms, service connection is not warranted on a direct 
basis.  The probative evidence shows that the Veteran's night 
sweats are related to his thyroid disability or his 
medications.  Because the Veteran is not service connected 
for a thyroid disability, or any other disability resulting 
in medication use, service connection is not warranted on a 
secondary basis.  See 38 C.F.R. § 3.310.  Furthermore, 
because the Veteran's night sweats have been attributed to 
his thyroid disability, for which he has been clinically 
diagnosed, or medication use, service connection is not 
warranted for night sweats under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 that pertain to 
service in Southwest Asia during the Persian Gulf War.

E. Swollen Glands

The Veteran's service treatment records contain entries 
referencing swollen glands symptoms.  In December 1991, he 
was positive for swollen glands and he was diagnosed with an 
upper respiratory infection.  In February 1993 the Veteran 
was diagnosed with bronchitis after exhibiting swollen 
glands.

Post-service medical records are negative for complaints or 
treatment for swollen glands.  At the August 2006 VA Gulf War 
examination, the Veteran denied having any chronic problems 
with swollen glands.  The examiner noted the in-service 
documentation of swollen glands and gave the opinion that the 
problems with the swollen glands have obviously resolved and 
per the Veteran's history is not a chronic problem.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  The evidence reflects that the Veteran does not have 
a disability manifested by swollen glands.  The VA examiner 
who addressed the issue indicated that the in-service 
occurrence of swollen glands had obviously resolved and the 
Veteran denied that he had a chronic problem with swollen 
glands.  In the absence of proof of current disability, the 
claim of service connection may not be granted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service 
connection for swollen glands is not warranted.

F. Nausea, Vomiting, and Diarrhea

The Veteran's service treatment records do not contain 
evidence of complaints of or treatment for nausea, vomiting, 
or diarrhea.  When he was seen in December 1991 for an upper 
respiratory infection, he was negative for nausea, vomiting, 
and diarrhea.  Post-service treatment records show complaints 
of diarrhea in November 2000, diarrhea and nausea in April 
2006, and nausea in August 2007.  In June 2005 and August 
2005, the Veteran denied symptoms of nausea, vomiting, and 
diarrhea.  In March 2006, he had normal bowel movements with 
no diarrhea.  Nausea, vomiting, and diarrhea were also denied 
during treatment in July 2006.

The August 2006 VA Gulf War examination contains evidence 
probative to the claim.  The Veteran reported that he 
experienced nausea, vomiting, and diarrhea when he was taking 
etodolac for chronic hip pain in the past.  The examiner 
stated that the medication caused the side effects that 
resolved after the discontinuation of the medication and the 
Veteran denied having any other chronic problems from a 
gastrointestinal standpoint.

In regards to this claim, the record is devoid of evidence 
linking the Veteran's symptoms of nausea, vomiting, or 
diarrhea to his active military service.  Additionally, the 
evidence does not establish the occurrence of an injury, 
disease, or event during his military service to which the 
Veteran's symptoms could possibly be related.  Because the 
evidence only establishes current symptoms, service 
connection is not warranted on a direct basis.  The probative 
evidence shows that the Veteran's nausea, vomiting, and 
diarrhea are related to his medications for his hip pain.  
Because the Veteran is not service connected for a hip 
disability, or any other disability resulting in pain 
medication use, service connection is not warranted on a 
secondary basis.  See 38 C.F.R. § 3.310.  Moreover, the 
Veteran's nausea, vomiting, and diarrhea have been attributed 
to his medication use to treat a disability for which he has 
been clinically diagnosed.  Thus, service connection is not 
warranted for nausea, vomiting, or diarrhea under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 that 
pertain to service in Southwest Asia during the Persian Gulf 
War.

G. Hip Disability

The Veteran filed claims of service connection for joint pain 
in the hips and bone pain in the hips.  The claims are best 
characterized as one claim of service connection for a hip 
disability.  See Clemons, 23 Vet. App. at 5.  Here, the 
Veteran is claiming service connection for two similar types 
of symptoms that are manifestations of one hip disability 
according to the evidence of record.  The RO properly 
addressed the claims regarding joint pain and bone pain as 
one issue.  Thus, the Board finds it appropriate to analyze 
the Veteran's contentions as one claim.

Post-service evidence shows that x-rays were taken of the 
hips in September 2005 and they revealed bilateral 
osteoarthritis of the hips.  In April 2006, the Veteran 
sought treatment for bilateral hip pain at the St. Louis 
VAMC.  He reported that the pain began four to five years 
earlier and that he never experienced an injury to the hips.  
The diagnosis was arthritis.  In June 2006, the Veteran 
reported hip pain lasting for eight years.  An MRI was 
negative for avascular necrosis of the hips.  

The August 2006 VA Gulf War examiner noted the Veteran's 
history of chronic bilateral hip pain and arthritis.  The 
Veteran reported that the pain had its onset six years 
earlier with no injury to the hips.  The diagnosis was 
advanced arthritis of both hips.  The examiner stated that he 
could not attribute any of the Veteran's symptoms to any type 
of undiagnosed illness.  In 2007, the Veteran underwent total 
hip replacement surgery for both hips.  The September 2008 VA 
Gulf War examiner diagnosed the Veteran with status-post 
total hip replacement of the right and left hips.  The 
examiner stated that the Veteran has no current undiagnosed 
illnesses and his diagnoses developed years after his 
military service and as such are less likely as not secondary 
to Gulf War syndrome.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have a hip disability that his 
attributable to his active military service.  The evidence 
establishes the existence of a hip disability in bilateral 
arthritis resulting in total hip replacement.  However, the 
Veteran's service treatment records are negative for a 
diagnosis of arthritis of the hips or treatment for 
complaints of hip pain.  The Veteran has indicated that the 
onset of hip pain began between 1998 and 2002.  He has not 
pointed to any in-service injury, disease, or event that 
could possibly be related to the development of arthritis.  
None of the treatment providers or examiners has attributed 
the Veteran's arthritis to his military service and they have 
appeared to endorse his reports of when the hip pain began 
and that there was no prior injury.  Without sufficient 
evidence linking the Veteran's hip arthritis to his military 
service, service connection for a hip disability is not 
warranted on a direct basis.  Moreover, the two VA examiners 
did not attribute the Veteran's hip pain to an undiagnosed 
illness.  Instead, the hip pain has been linked to the 
clinical diagnosis of arthritis.  Therefore, service 
connection is not warranted for a hip disability under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Additionally, the Board notes that there is no objective 
evidence that arthritis of the hips manifested itself to a 
compensable degree within one year of the Veteran's 
separation from military service.  As noted above, 
osteoarthritis was first seen in the hips after the September 
2005 x-rays, which was over twelve years after service.  The 
Veteran's own accounts place the onset of hip pain no earlier 
than 1998.  Thus, service connection is not warranted for 
arthritis of the right or left hip on a presumptive basis.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

H. Low Back Disability

Similar to the hip disability claim, the Veteran filed claims 
of service connection for joint pain in the low back and bone 
pain in the low back.  The claims are best characterized as 
one claim of service connection for a low back disability.  
See Clemons, 23 Vet. App. at 5.  The Veteran is claiming 
service connection for two similar types of symptoms that are 
manifestations of a low back disability according to the 
evidence of record and the RO properly addressed the claims 
regarding joint pain and bone pain as one issue.  Thus, the 
Board finds it appropriate to analyze the Veteran's 
contentions as one claim.

Post-service evidence shows that x-rays were taken of the 
lumbar spine in September 2005 and they revealed degenerative 
changes at L2-L3.  X-rays taken in September 2008 indicated 
lumbar spondylosis.  The Veteran reported to the August 2006 
VA Gulf War examiner a history of low back pain lasting for 
approximately six years and that there was no back injury.  
The examiner provided a diagnosis of osteoarthritis of the 
lumbar spine.  The examiner stated that he could not 
attribute any of the Veteran's symptoms to any type of 
undiagnosed illness.

Similar to the hip disability claim, the Board finds that the 
Veteran does not have a low back disability that his 
attributable to his active military service.  The evidence 
establishes the existence of a low back disability in 
arthritis and spondylosis of the lumbar spine.  However, the 
Veteran's service treatment records are negative for a 
diagnosis of a low back disability or treatment for 
complaints of low back pain.  The Veteran has indicated that 
the onset of low back pain began in approximately 2000.  He 
has not pointed to any in-service injury, disease, or event 
that could possibly be related to the development of 
arthritis or spondylosis of the lumbar spine.  None of the 
treatment providers or examiners has attributed the Veteran's 
arthritis or spondylosis to his military service and the 
August 2006 examiner appeared to endorse his report of when 
low back pain began and that there was no prior injury.  
Without sufficient evidence linking the Veteran's hip 
arthritis or spondylosis of the lumbar spine to his military 
service, service connection for a low back disability is not 
warranted on a direct basis.  Moreover, the August 2006 
examiner did not attribute the Veteran's low back pain to an 
undiagnosed illness.  Instead, the low back pain has been 
linked to the clinical diagnosis of arthritis.  Therefore, 
service connection is not warranted for a low back disability 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.

Additionally, the Board notes that there is no objective 
evidence that arthritis of the lumbar spine manifested itself 
to a compensable degree within one year of the Veteran's 
separation from military service.  As noted above, 
degenerative changes were first seen in the lumbar spine 
after the x-rays were taken in September 2005, which was over 
twelve years after service.  The Veteran's own report places 
the onset of low back pain no earlier than 2000.  Thus, 
service connection is not warranted for arthritis of the low 
back on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

I. High Blood Pressure and Hypertension

The Veteran's service treatment records show no evidence of 
hypertension in service.  Several in-service blood pressure 
readings are documented.  At his initial entrance examination 
in September 1990, the blood pressure reading was 118/72.  In 
March 1991, the Veteran's blood pressure was 114/56.  Blood 
pressure readings in January 1992 and February 1992 were 
136/72 and 111/55.  At the April 1992 firefighters' 
examination, the Veteran's blood pressure was 120/62.  The 
Veteran denied having high blood pressure or heart trouble at 
the examination and the heart portion of the April 1992 
examination was normal.  Later in April 1992, the Veteran's 
blood pressure was read as 121/60.  In February 1993, it was 
165/78.  It was not indicated on any of these records that 
the Veteran had elevated blood pressure or that he was 
hypertensive.

The earliest post-service documented blood pressure reading 
is a reading by Dr. H.G. of 130/50 in November 2000.  Records 
from that time period do not reflect a diagnosis of 
hypertension or a history of high blood pressure.  In April 
2005, despite a blood pressure reading of 150/60 and no 
history of use of blood pressure medications, Dr. H.G. 
diagnosed the Veteran with hypertension.  In any event, 
subsequent private treatment records contain references to 
elevated blood pressure and a history of hypertension. Thus, 
the evidence tends to establish that the Veteran has the 
claimed disability.

Although the evidence tends to show that the Veteran has 
hypertension, the evidence does not show that the Veteran's 
hypertension was incurred during active military service or 
is otherwise related to his military service.  There is no 
competent medical evidence of record linking the two.  
Although an examination was not specifically provided in 
connection with this claim, a remand for a VA medical 
examination is not warranted when the evidence shows only a 
current disability.  In view of the documented blood pressure 
readings during service and the absence of any in-service 
injury, disease, or event to which his hypertension could 
possibly be linked, a remand for an examination and medical 
opinion is not necessary.  Here, the Board finds that the 
Veteran does not have high blood pressure or hypertension 
that is related to his active military service.  Therefore, 
service connection is not warranted on a direct basis.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Moreover, there is no suggestion by the evidence that the 
Veteran has experienced cardiovascular signs and symptoms 
that are not taken into account by the diagnosis of 
hypertension.  Thus, service connection is not warranted for 
high blood pressure or hypertension under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 that pertain to 
service in Southwest Asia during the Persian Gulf War.

Additionally, the Board notes that there is no evidence that 
hypertension manifested itself to a compensable degree within 
one year of the Veteran's separation from military service.  
The Veteran has not indicated that he had hypertension at 
that time and hypertension was not documented in the record 
until many years after service in April 2005.  Thus, service 
connection is not warranted for hypertension on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.



J. Conclusion

The Board has considered the Veteran's written contentions 
and his and his wife's hearing testimony with regard to the 
claims of service connection.  Although the Veteran generally 
believes that his claimed disabilities are the result of his 
active military service, he also indicates the associated 
symptoms began after service.  There is no indication in the 
record that he has the appropriate medical training or 
expertise to provide a probative opinion on the etiology the 
claimed disabilities and the medical professionals have not 
endorsed the Veteran's opinion of the origin of his 
disabilities.  Moreover, each of the claimed symptoms and 
disabilities has been attributed to a clinical diagnosis 
(except swollen glands, which the evidence indicates is not a 
manifestation of a current disability).  Thus, the theory 
that the claimed disabilities are undiagnosed illnesses 
related to his service in Southwest Asia does not have merit.  
For all the foregoing reasons, the Board finds that the 
Veteran's claims of service connection on appeal must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for neuropsychological disorder manifested 
by memory loss is denied.

Service connection for a psychiatric disorder is denied.

Service connection for a thyroid disability is denied.

Service connection for night sweats is denied.

Service connection for swollen glands is denied.

Service connection for nausea, vomiting, and diarrhea is 
denied.

Service connection for a hip disability is denied.

Service connection for a low back disability is denied.

Service connection for high blood pressure and hypertension 
is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


